Detailed Action
1. 	This Action is in response to Applicant's patent application filed on November 20, 2019. Claims 46, 48-55 and 57-62 are currently pending in the present application. 
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement submitted on 11/06/2019 and 11/20/2018 have been considered by the Examiner and made of record in the application file.
Examiner’s Amendment
4.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Mark F. Harrington on February 10, 2021.

5. 	The application has been amended as follows:
In The Claim(s)
46.	(Currently amended) A method comprising:
	establishing a multi-access point connection between a user device and multiple access points of which one is a serving access point; and
	in response to interruption of the connection between the user device and the serving access point, the user device handing over to a different one of the multiple 
wherein establishing the multi-access point connection comprises:
the user device sending to a temporary serving access point, on radio resources granted in reply to a resource request sent by the user device on the random access channel, a connection establishment request with a list of candidate access points for the multi-access point connection.   

47.	(Cancelled).

48.	(Currently amended) The method according to claim 46, further comprising:
	prior to sending the connection establishment request, the user device receiving synchronization and system information from a plurality of access points, and thereafter selecting the candidate access points for inclusion in the list of candidate access points and further selecting which of the candidate access points is to be the temporary serving access point.

49.	(Currently amended) The method according to any of claim 46, wherein 
the connection establishment request further includes, for each of the candidate access points: information identifying a best beam, an indication of channel quality and/or signal strength for the best beam, and a temporary downlink control channel monitoring configuration;
	and the method further comprises, after sending the connection establishment request, the user device monitoring each of the candidate access points using the respective temporary downlink control channel monitoring configuration for a channel allocation addressed to the respective best beam.

50.	(Currently amended) The method according to any of claim 46, wherein connection establishment request includes a first request to establish a radio resource control connection and a second request to setup a connection between a radio access network and a core network that is identified in the second request.

51.	(Currently amended) The method according to any of claim 46, further comprising, after receiving a response from the temporary serving access point to the sent connection establishment request:

the user device further monitoring a downlink control channel of each candidate access point other than the temporary serving access point using an index of the respective best beam reported by the user device in the connection establishment request.

52.	(Currently amended) The method according to any of claim 46, wherein establishing the multi-access point connection comprises the user device receiving a RRC Configuration message that configures the multi-access point connection and that includes security parameters therefore;
the method further comprising the user device determining which of the candidate access points is to be the serving access point for the multi-access point connection from the RRC Configuration message.

53.	(Currently amended) The method according to any of claim 46, wherein establishing the multi-access point connection comprises:
the user device receiving a cluster configuration message that identifies which of the candidate access points are members of the user device’s cluster set of access points, and for each of said members a downlink control channel to monitor and an uplink control channel for polling messages and a temporary identifier for the downlink control channel, and 
the user device monitoring control channels of each access point in the cluster set for messages addressed to a temporary identifier allocated to the user device by the respective access points in the cluster set.

54.	(Currently amended) A computer program product being tangibly stored on a non-transitory computer readable storage medium and including instructions which, when executed by at least one processor, cause an apparatus to perform at least the following:
establish a multi-access point connection between a user device and multiple access points of which one is a serving access point; and;
	in response to interruption of the connection between the user device and the serving access point, hand over the user device to a different one of the multiple access 
wherein establishing the multi-access point connection comprises:
the user device sending to a temporary serving access point, on radio resources granted in reply to a resource request sent by the user device on the random access channel, a connection establishment request with a list of candidate access points for the multi-access point connection.

56.	(Cancelled).

57.	(Currently amended) The apparatus according to claim 55, the actions further comprising:
	prior to sending the connection establishment request, the user device receiving synchronization and system information from a plurality of access points, and thereafter selecting the candidate access points for inclusion in the list of candidate access points and further selecting which of the candidate access points is to be the temporary serving access point.

58.	(Currently amended) The apparatus according to any of claim 55, wherein 
the connection establishment request further includes, for each of the candidate access points: information identifying a best beam, an indication of channel quality and/or signal strength for the best beam, and a temporary downlink control channel monitoring configuration;
	and the actions further comprise, after sending the connection establishment request, the user device monitoring each of the candidate access points using the respective temporary downlink control channel monitoring configuration for a channel allocation addressed to the respective best beam.

59.	(Currently amended) The apparatus according to any of claim 55, wherein connection establishment request includes a first request to establish a radio resource control connection and a second request to setup a connection between a radio access network and a core network that is identified in the second request.

60.	(Currently amended) The apparatus according to any of claim 55, the actions further comprising, after receiving a response from the temporary serving access point to the sent connection establishment request:

the user device further monitoring a downlink control channel of each candidate access point other than the temporary serving access point using an index of the respective best beam reported by the user device in the connection establishment request.

61.	(Currently amended) The apparatus according to any of claim 55, wherein establishing the multi-access point connection comprises the user device receiving a RRC Configuration message that configures the multi-access point connection and that includes security parameters therefore;
the actions further comprising the user device determining which of the candidate access points is to be the serving access point for the multi-access point connection from the RRC Configuration message.

62.	(Currently amended) The apparatus according to any of claim 55, wherein establishing the multi-access point connection comprises:
the user device receiving a cluster configuration message that identifies which of the candidate access points are members of the user device’s cluster set of access points, and for each of said members a downlink control channel to monitor and an uplink control channel for polling messages and a temporary identifier for the downlink control channel, and 
the user device monitoring control channels of each access point in the cluster set for messages addressed to a temporary identifier allocated to the user device by the respective access points in the cluster set.

Allowable Subject Matter
6.	Claims 46, 48-55 and 57-62 are allowed.

7.	The following is an Examiner’s statement of reasons for allowance:
Consider claims 46, 54 and 55, the prior art of record teaches system, method and apparatus performed by the serving access point device comprise receiving 
The prior art of record, however, failed to disclose or suggest each and every limitation recited in claims 46, 48-55 and 57-62 of the claimed invention when considered as a whole. And further in view of the following limitation(s) when considered as a whole in the claimed invention “wherein establishing the multi-access point connection comprises: the user device sending to a temporary serving access point, on radio resources granted in reply to a resource request sent by the user device on the random access channel, a connection establishment request with a list of candidate access points for the multi-access point connection.”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion 
8.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


February 16, 2021